NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



RASHAD M. HALES,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-457
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rashad M. Hales, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.